[Cite as 217 Williams, L.L.C. v. Worthen, 2019-Ohio-2559.]

                          IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




217 WILLIAMS, LLC,                                   :             APPEAL NO. C-180101
                                                                  TRIAL NOS. 17CV-14229
        Plaintiff-Appellee,                          :                       17CV-14239

  vs.                                                :
                                                                      O P I N I O N.
STEWART LEE WORTHEN,                                 :

     Defendant,                                      :

  and                                                :

JOHN H. FORG,                                        :

     Appellant.                                      :




Civil Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: June 26, 2019


Crawford Glanker, LLC, and John R. Glankler, for Plaintiff-Appellee,

Ted L. Wills, for Appellant.
                        OHIO FIRST DISTRICT COURT OF APPEALS




WINKLER, Judge.

       {¶1}    Appellant-attorney John H. Forg appeals the judgment of the

Hamilton County Municipal Court awarding sanctions in the form of attorney fees to

plaintiff-appellee 217 Williams, LLC, (“appellee”). Because the court did not abuse

its discretion by awarding fees, we affirm.

                                   The Lawsuits

       {¶2}    On June 30, 2017, the appellee filed an action for forcible entry and

detainer and money damages against Stewart Worthen, Forg’s client and the

appellee’s tenant, for Worthen’s nonpayment of his portion of June rent and fees

related to the late payment of May’s rent. Worthen, who received a housing voucher

from the Cincinnati Metropolitan Housing Authority (“CMHA”) due to a disability,

was obligated in June to pay $172 of the contractual rent of $571. Also on June 30,

Worthen’s lease terminated, consistent with the notice of nonrenewal that the

appellee had provided Worthen more than 30 days prior. The same day, Worthen

filed an action claiming that the termination of his month-to-month tenancy was in

retaliation for his complaints to CMHA about various issues. Worthen’s complaint

for retaliation contained a jury demand.

       {¶3}    Worthen paid his June rent into escrow on July 13 and answered the

appellee’s complaint by denying the nonpayment of rent and raising the defense of a

retaliatory eviction.

       {¶4}    The appellee’s cause of action for forcible entry and detainer was

scheduled to be heard in July 2017 before a magistrate. At Worthen’s request, the

two cases were consolidated and continued indefinitely, but the magistrate ordered

Worthen to pay into the court the unsubsidized amount of $172 by July 31 for July’s



                                              2
                      OHIO FIRST DISTRICT COURT OF APPEALS



rent and the entire contract amount of $571 by the 5th day of each subsequent month

thereafter, beginning in August, until the resolution of the claims. Although the

record does not contain a transcript from that hearing, the parties agree that the

magistrate ordered the higher rent amount because CMHA had stopped making

Worthen’s subsidy payments for that apartment after the appellee had notified

CMHA that Worthen’s lease would not be renewed.

        {¶5}   Worthen failed to pay July’s rent into escrow by July 31, and on August

2, the appellee moved for an immediate hearing on the forcible entry and detainer

claim so that it could take possession of the apartment unit.

        {¶6}   In response, Forg, on behalf of Worthen, filed objections to the part of

the magistrate’s July 28 order requiring a rent bond in the amount of $571 beginning

in August and requested a stay. Forg indicated in the introduction to the objections

that the document was filed pursuant to Loc.R. XXIV of the Hamilton County

Municipal Court (“Loc.R. XXIV”). Forg additionally amended Worthen’s complaint

to add claims alleging that the appellee and its general manager, Christopher Dixon,

had discriminated against Worthen due to his disability in violation of R.C. Chapter

4112.   If successful, these claims would jeopardize the appellee’s contracts with

CMHA. In addition to a general allegation of discrimination, the amended complaint

contained a specific allegation that the appellee and Dixon had discriminated against

Worthen by seeking a rent bond for the full contract amount with knowledge that

Worthen was disabled and therefore could not afford to pay the contract amount.

        {¶7}   On August 14, the appellee and Dixon moved to dismiss Worthen’s

amended complaint, in part due to Worthen’s failure to state a claim for relief for

unlawful discriminatory treatment.      On the same date, Worthen finally made an




                                           3
                      OHIO FIRST DISTRICT COURT OF APPEALS



escrowed payment for July’s rent, but he did not make a payment for August’s rent in

any amount, even though the magistrate’s rent bond order was never stayed.

       {¶8}     On August 18, the court notified the parties that a hearing had been

scheduled on the pending matters, including the appellee’s motion to proceed with

the forcible entry and detainer claim. When Forg appeared at the hearing on August

30, he told the trial judge that he had filed a grievance against the judge based on

conduct in an unrelated case and contended the judge was required to recuse. The

judge continued the case for a week to research the issue.        The following day,

Worthen made an escrowed payment, but only in the amount of his unsubsidized

rent. Forg filed an Affidavit of Disqualification with the Ohio Supreme Court, staying

the case. The Supreme Court dismissed the affidavit on the ground that it was not

timely filed.

       {¶9}     Subsequently, the trial judge, after a hearing, overruled Worthen’s

objections to the continuance bond. As Worthen had failed to comply with the terms

of the continuance bond, the judge granted the appellee’s motion to set a date for a

forcible entry and detainer hearing.       Forg then filed a second Affidavit of

Disqualification with the Ohio Supreme Court, in which he explained the lateness of

his first affidavit. The Supreme Court accepted the filing as timely but denied the

affidavit on the merits.

       {¶10} The forcible entry and detainer cause of action was tried before a

magistrate on October 10 and judgment was entered for the appellee granting

restitution of the premises for the nonpayment of rent. Worthen was set out on

October 20. After the set out, Forg, on behalf of Worthen, voluntarily dismissed

Worthen’s complaint, and Worthen admitted to Dixon that his attorney had “tak[en]




                                          4
                     OHIO FIRST DISTRICT COURT OF APPEALS



these legal actions in order to buy him more time” in the apartment. The appellee

moved for sanctions against Forg and Worthen under R.C. 2323.51 and Civ.R. 11.

       {¶11} The case then proceeded to a hearing before the judge on the appellee’s

cause of action for damages, which resulted in a judgment for the appellee and

against Worthen in the amount of $4165.84.

       {¶12} Later, the court considered the appellee’s motion for sanctions. At the

sanctions hearing, Dixon testified to Worthen’s comments about Forg’s intent to

delay the eviction process. Forg objected to this testimony on hearsay grounds, but

later withdrew the objection. Finding frivolous conduct, the trial court granted the

appellee’s motion and imposed sanctions jointly and severally against Worthen and

Forg under R.C. 2323.51, concluding

       that Defendant and his attorney, Mr. Forg, engaged in frivolous

       conduct throughout their handling of the case and that Plaintiff was

       adversely affected by it. Specifically, by filing objections without any

       basis in law and that were not filed in accordance with [the] local rules,

       and by filing a second amended complaint alleging discriminatory

       treatment of Defendant by Plaintiff without any evidentiary basis,

       Defendant and Forg intentionally protracted these proceedings with

       the stated purpose of delaying the eviction of Mr. Worthen, allowing

       him to remain on Plaintiff’s property.

       {¶13} The amount of sanctions the trial court awarded, $2464.35, was equal

to the amount of attorney fees the appellee sought for Worthen’s and Forg’s frivolous

conduct. The court declined to sanction Forg in an amount equal to the rent the

appellee had lost because of the delayed eviction, although the appellee had




                                           5
                      OHIO FIRST DISTRICT COURT OF APPEALS



requested those sums as expenses, claiming they were incurred and necessitated due

to Forg’s frivolous conduct. Forg now appeals the award of attorney fees. Worthen

does not appeal.

                            The Appeal of Sanctions

       {¶14} In his sole assignment of error, Forg contends the trial court erred by

awarding sanctions against him under R.C. 2323.51(A) for frivolous conduct.

       {¶15} R.C. 2323.51 permits a trial court to award sanctions to any party in a

civil action adversely affected by frivolous conduct. The determination to award

sanctions involves a three-step process. The court must determine whether the

challenged conduct involved frivolous conduct, whether another party was adversely

affected by it, and, finally, the amount of sanctions to award, if any. Bowling v.

Stafford & Stafford Co., L.P.A., 1st Dist. Hamilton No. C-090565, 2010-Ohio-2769, ¶

10. Sanctions for frivolous conduct may include reasonable attorney fees.        R.C.

2323.51(B)(1). Specifically, a party may recover the attorney fees it expended in a

civil action in which frivolous conduct occurred, not just the attorney fees expended

as a result of the frivolous conduct. Bowling at ¶ 14. A previous version of the

statute limited an award of attorney fees to those both reasonably incurred by a party

and “ ‘necessitated by the frivolous conduct.’ ” Id.

                               Standard of Review

       {¶16} The standard of review to be applied to a trial court's decision to grant

sanctions under R.C. 2323.51 depends on whether there are questions of law or of

fact, or whether there are mixed questions of law and fact. Bowling at ¶ 8. For

purely legal questions, the appellate court applies a de novo standard of review. In

contrast, an appellate court may not disturb a trial court's findings of fact if the




                                           6
                      OHIO FIRST DISTRICT COURT OF APPEALS



record contains competent, credible evidence to support those findings.              Id.;

Gauthier v. Gauthier, 1st Dist. Hamilton Nos. C-170387 and C-170398, 2018-Ohio-

4970, ¶ 15.

       {¶17} The ultimate decision as to whether to grant sanctions under R.C.

2323.51, including attorney fees, rests in the sound discretion of the trial court.

Bowling at ¶ 8. That decision will not be disturbed on appeal absent an abuse of that

discretion, which means the trial court's attitude was arbitrary, unreasonable or

unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140

(1983).

       {¶18} R.C. 2323.51(A)(2)(a) defines frivolous conduct as “conduct” by a

“party to a civil action” or the “party’s counsel of record” that meets at least one of

four conditions because the conduct

       (i) [] obviously serves merely to harass or maliciously injure another

       party to the civil action or appeal or is for another improper purpose,

       including, but not limited to, causing unnecessary delay or a needless

       increase in the cost of litigation[;]

       (ii) [] is not warranted under existing law, cannot be supported by a

       good faith argument for an extension, modification, or reversal of

       existing law, or cannot be supported by a good faith argument for the

       establishment of new law[;]

       (iii) [] consists of allegations or other factual contentions that have no

       evidentiary support or, if specifically so identified, are unlikely to have

       evidentiary support after a reasonable opportunity for further

       investigation or discovery[;] [or]




                                               7
                     OHIO FIRST DISTRICT COURT OF APPEALS



       (iv) [] consists of denials or factual contentions that are not warranted

       by the evidence or, if specifically so identified, are not reasonably

       based on a lack of information or belief.

R.C. 2323.51(A)(2)(a).

       {¶19} The language used by the court in its decision demonstrates that it

found Forg’s conduct frivolous under the first category, R.C. 2323.51(A)(2)(a)(i),

because Forg’s actions were undertaken for the improper purpose of unnecessarily

delaying the eviction proceeding, which had been continued from July on Worthen’s

behalf and was the subject of the appellee’s August 2 motion for an immediate

hearing on the forcible entry and detainer claim, after Worthen had failed to comply

with the magistrate’s order to pay July rent.

       {¶20} Forg challenges the sufficiency of the evidence to support the finding

of frivolous conduct. In a making this argument, he contends that the standards for

frivolous conduct under R.C. 2323.51(A)(2)(a)(ii) and (iii) were not met. But a court

may   determine    that   counsel   engaged     in   frivolous   conduct   under   R.C.

2323.51(A)(2)(a)(i) where the evidence clearly shows that counsel pursued an action

in connection with a lawsuit for an improper purpose, even if counsel may have had a

legal foundation for the action. See Hildreth v. Mims, 70 Ohio App. 3d 282, 289, 590
N.E.2d 1353 (8th Dist.1990).

       {¶21} In Mims, a tenant in an eviction action filed a motion for

reconsideration of the trial court’s denial of the tenant’s motion for relief from a

judgment awarding the landlord possession of the premises. Before denying the

tenant’s motion for reconsideration, the court had ordered a stay of the eviction.

During this time, counsel for the tenant told counsel for the landlord that if the




                                           8
                      OHIO FIRST DISTRICT COURT OF APPEALS



landlord did not permit the tenant to remain on the premises for at least two months,

and the trial court failed to set aside the eviction judgment, the tenant would appeal.

Consistent with this statement, after the trial court refused to reconsider the denial

of the tenant’s motion to set aside the eviction, tenant’s counsel appealed,

purportedly due to a “mistake in the interpretation of the facts and the law,” and

obtained another stay. Counsel dismissed the appeal, however, once the tenant

found a place to live and moved out of the premises. The landlord then successfully

moved for sanctions. The trial court found sanctions warranted for frivolous conduct

as   defined     under   R.C.     2323.51(A)(2)(a),   now    incorporated    in   R.C.

2323.51(A)(2)(a)(i), because the tenant’s counsel’s actions had been “calculated to

annoy, harass and maliciously injury the landlord in the performance of her right to

regain possession.” Id. at 285.

         {¶22} The tenant appealed the award of fees, claiming the finding of

frivolous conduct was not supported by sufficient evidence. The appellate court

affirmed, concluding the evidence showed that counsel on behalf of the tenant had

“acted in bad faith by pursuing an appeal which may have had a legal foundation but

which was not pursued for that purpose.” Id. at 289.

         {¶23} As Mims demonstrates, a claim of frivolous conduct under R.C.

2323.51(A)(2)(a)(i) depends upon a wrongful purpose. See id. See also NationsRent

v. Michael Constr. Co., 9th Dist. Summit No. 20755, 2002 WL 462866, *3 (Mar. 27,

2002).

         {¶24} A finding of frivolous conduct under R.C. 2323.51(A)(2)(a)(i) might

not be sustainable, however, where the trial court had ruled for the allegedly

frivolous party in the dispute. Ruffian, LLC v. Hayes, 10th Dist. Franklin No. 09AP-




                                           9
                        OHIO FIRST DISTRICT COURT OF APPEALS



948, 2011-Ohio-831.        Ruffian involved a dispute over a settlement agreement

negotiated by Ruffian, LLC, and D. Thomas Hayes.             The trial court found a

settlement agreement existed between the parties and adopted some of Hayes’s

substantive positions with respect to the terms of that agreement. Despite adopting

some of Hayes’s positions, the court found that Hayes and his attorney had engaged

in frivolous conduct under R.C. 2323.51(A)(2)(a)(i) and awarded Ruffian attorney

fees. The trial court specified that Hayes and his counsel’s conduct in repudiating

the agreement and filing a series of documents that challenged Ruffian’s

interpretation of the agreement “served merely to harass Ruffian, unnecessarily and

unreasonably prolonged the litigation, and increased Ruffian’s litigation costs.” Id.

at ¶ 12.

           {¶25} Hayes appealed the award of sanctions, contending that it was error

for the trial court to have found that his conduct in litigating the dispute obviously

served merely to harass or maliciously injure Ruffian or was for another improper

purpose where the trial court also determined that some of his positions had merit.

The Tenth District Court of Appeals reversed the award of fees, holding that the trial

court’s finding of frivolous conduct was not supported by the evidence because the

trial court had found for Hayes on portions of the dispute. Id. at ¶ 39-40.

           {¶26} This case is distinguishable from Ruffian, because the trial court did

not find for Worthen on any portion of the dispute. Instead, the court overruled

Worthen’s objections and later indicated the objections lacked “any basis in law” and

“were not filed in accordance with [the] local rules,” evicted Worthen based on his

nonpayment of rent, awarded damages to the appellee, and specifically determined

that Worthen’s discrimination claim lacked “any evidentiary basis.”




                                            10
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶27} Forg does not point to any part of the dispute that the trial court

resolved in favor of Worthen. Instead, he cites the trial court’s oral statement to the

parties and attorneys after the damages hearing. The court at that time indicated

that “both counsel have done an excellent job throughout,” and “it’s taken longer

than the statute and the local rules envision, but that happens,” and, finally, the case

was “done in what I consider a reasonable amount of time.”              These general

comments by the trial court, when viewed in context, were a reference to the recusal

issue, and do not show the trial court agreed with any of Forg’s arguments or

otherwise undermine the court’s finding of frivolous conduct. Notably, after making

these statements, the court then specifically addressed Forg’s argument claiming that

Worthen owed no damages for unpaid rent. Summarizing Forg’s position as “once

an eviction is filed the tenant can simply proceed to live there without paying rent,”

the court characterized it as “absurd” and chided Forg for claiming that he had case

law to support this crucial issue but had merely failed to bring those cases to the

damages hearing.

       {¶28} The trial court in this case did not find for Worthen on any portion of

the dispute.    Nonetheless, we must determine whether the record contains

competent, credible evidence to support the trial court’s finding that Forg had

engaged in frivolous conduct by protracting the proceedings for the obvious purpose

of unnecessarily delaying Worthen’s eviction. The trial court based its finding of

frivolous conduct on the disclosure by Forg’s client that Forg’s actions were designed

to buy the client more time, and Forg’s filing of the objections and the discrimination

claim after the appellee had moved to reset the eviction hearing because Worthen

had failed to comply with the magistrate’s order to pay the July rent into escrow.




                                          11
                     OHIO FIRST DISTRICT COURT OF APPEALS



     Evidence of Frivolous Conduct under R.C. 2323.51(A)(2)(a)(i)

       {¶29} Statement on Forg’s purpose to delay the eviction. In the trial court,

Forg had challenged the admission of the statement concerning his purpose to delay,

but he later withdrew his objection. On appeal, he does not challenge the trial court’s

consideration of this statement, but argues the statement was not sufficient to

establish frivolous conduct under R.C. 2323.51(A)(2)(a)(i) because the other

circumstances cited by the trial court did not demonstrate frivolous conduct.

       {¶30} Failure to file a transcript. Forg argues that the trial court erred by

using the failure to file a transcript with the objections as a circumstance

contributing to the frivolous conduct finding. According to Forg, a transcript was not

required under the local rules. We reject Forg’s argument for several reasons.

       {¶31} First, the trial court in its written decision granting the appellee’s

motion for sanctions did not specify that Forg had erroneously failed to file a

transcript.   Instead, the court indicated that the objections “were not filed in

accordance with [the] local rules.”

       {¶32} Second, even if the trial court was referring to Forg’s failure to file a

transcript, that circumstance did support the finding that Forg had acted with

purpose to unnecessarily delay the eviction. The facts show that Forg had indicated

to the court in the document containing the objections that the filing was authorized

by Loc.R. XXIV. This rule allows the filing of written objections to a magistrate’s

eviction decision within seven days of the filing of the decision and expressly

provides that the objecting party “shall” also file within that seven-day period a

transcript of all the evidence submitted to the magistrate. Thus, by not filing a




                                          12
                          OHIO FIRST DISTRICT COURT OF APPEALS



transcript, Forg did not follow the procedure set forth in the local rule he relied upon

to file the objections.

       {¶33} We question whether Loc.R. XXIV and its transcript requirement

actually applied, as Forg did not file objections to a magistrate’s “eviction decision”

as contemplated under Loc.R. XXIV. Instead, he objected to a magistrate’s order

that in part set a bond amount. But this circumstance does not undermine the trial

court’s finding that Forg’s had misused Loc.R. XXIV and that that misuse had been

designed to delay the eviction.

       {¶34} Legal merits of the objections. Next Forg contends the trial court

erred by concluding that his objections had no basis in law because he made a claim

for a lower rent bond in accordance with Brown v. Fay Apartments, 62 Ohio Misc.2d

188, 594 N.E.2d 190 (M.C.1991). In Fay Apartments, the plaintiff was a tenant in a

federally subsidized housing complex and paid only $56 of a contractual rent rate of

$259 each month to her landlord Fay Apartments. A fire rendered the apartment

uninhabitable for two months, and after repairs were completed, the landlord

refused to rehouse the tenant.     As a result, the tenant filed a lawsuit against her

landlord, and the landlord filed a counterclaim for eviction and requested the tenant

pay a bond based on R.C. 1923.08.         At the bond hearing, the parties were in

agreement that the landlord would house the tenant pending the resolution of the

case and that the government would continue to pay the subsidized portion of the

tenant’s rent. Based on those factors, the Hamilton County Municipal Court ordered

that the tenant pay only the nonsubsidized portion of the contract rent as bond.

       {¶35} Forg argues his argument was warranted under Fay Apartments. We

agree with the trial court’s determination that Forg’s Fay Apartments-based




                                          13
                      OHIO FIRST DISTRICT COURT OF APPEALS



objection had no basis in law, because in this case, unlike in Fay Apartments, the

government was no longer paying the subsidized portion of the tenant’s rent.

       {¶36} Forg argues also that his objection challenging the magistrate’s order

that Worthen pay July rent into the court was meritorious because R.C. 1923.08,

which governs continuance bonds in eviction cases, does not authorize the payment

of past due rent. We reject this argument because Forg did not actually raise it in his

objections. Instead, Forg argued that “Plaintiff’s request for rent bond for the August

2017 rent is an improper attempt to receive money damages under its second cause

of action.”   Forg’s objections did not address the magistrate’s requirement that

Worthen pay into escrow July rent, which presumptively was ordered under R.C.

1923.061(B), and not R.C 1923.08.

       {¶37} Discrimination claim lacked an evidentiary basis. Forg challenges

the trial court’s conclusion that his discrimination claim lacked an evidentiary basis,

contending that the record amply supports the allegation that Worthen was disabled.

The relevant inquiry, however, was not whether Worthen was disabled, but whether

there was any evidence that the appellee and Dixon had discriminated against him

because of his disability in violation of R.C. Chapter 4112.        Here, the evidence

considered by the trial court showed only that the appellee lawfully terminated

Worthen’s lease at the end of May—after Worthen had paid May rent late, had failed

to notify the appellee about a leak in his unit, and had obstructed the appellee from

repairing the leak—and had lawfully evicted him for failure to pay rent. There was no

evidence that the appellee or Dixon had discriminated against Worthen based on his

disability, and Worthen’s specific allegations that referenced Worthen’s limited

income failed to even state a claim for relief for disability-based discrimination.




                                           14
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶38} Deference to the trial court’s finding of improper purpose.            In

reviewing Forg’s challenge, we must consider that a finding that certain conduct was

engaged in clearly for the improper purpose of causing unnecessary delay is generally

a factual determination best suited for the trial judge, who will be most familiar with

the parties and attorneys involved after observing the entire course of proceedings.

Schiff v. Dickson, 2013-Ohio-5253, 4 N.E.3d 433, ¶ 9 (8th Dist.), quoting Lable & Co.

v. Flowers, 104 Ohio App. 3d 227, 233, 661 N.E.2d 782 (9th Dist.1995). Therefore,

we give deference to the trial court’s judgment regarding such issues, and applying

that deference to the record before us, we determine the trial court’s finding of

frivolous conduct was supported by competent, credible evidence.

             Discretion to Award Attorney Fees Not Abused

       {¶39} Finally, Forg argues that the award of attorney fees to the appellee was

an abuse of discretion because counsel for the appellee had allegedly misrepresented

some facts during the trial court proceedings. We note, however, that Forg failed

during the proceedings below to correct these alleged misrepresentations, and he

cannot show how these claimed misrepresentations affected the trial court’s

judgment and rendered the award of sanctions an abuse of discretion. See Bowling,

1st Dist. Hamilton No. C-090565, 2010-Ohio-2769, at ¶ 8.

                                    Conclusion

       {¶40} Upon our review of the record, we hold the finding of frivolous conduct

was supported by competent, credible evidence, and the trial court did not abuse its

discretion in awarding the attorney fees against Forg. Accordingly, we overrule the

assignment of error and affirm the trial court’s judgment.

                                                                   Judgment affirmed.




                                          15
                     OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, P.J., and CROUSE, J., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                          16